DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 08/24/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanner et al. [US Patent Application Publication 2007/0273394 A1 (as submitted in IDS 08/24/2020); hereinafter “Tanner”].
Regarding claim 1, Tanner teaches a weather-detecting device (sensors for measuring environmental parameters – 0001) comprising: 
a substrate (silicon substrate) having a first side (0012); 
a detection region exposed to an environment within which the weather-detecting device is situated when in use (four symmetrically placed resistors - 0017); 
an array of heating elements mounted at the first side of the substrate (passed through the heaters - 0104), at least one surface of each heating element in the array being positioned within the detection region (the heater array giving data - 0018); and 
a controller electrically coupled to the array of heating elements (electronics controlling the operation of the sensors - 0018) (central controller  … collect readings – 0044), the controller being configured to individually address each heating element in the array to selectively pass electrical power through each heating element (the power needed to maintain the value, applying constant current to the heaters   - 0101).

Regarding claim 7, Tanner teaches each heating element in the array is electrically isolated from the rest of the heating elements (provide insulation - 0095).

Regarding claim 8, Tanner teaches a plurality of thermal barriers that encompass individual heating elements to inhibit thermal conduction from the heating elements (thermally isolated – 0096, 0105).

Regarding claim 10, Tanner teaches the plurality of thermal barriers are arranged as a two-dimensional grid of intersecting lines that form a two-dimensional array of islands (figure 8A, 8B, 0105, 0106).

Regarding claim 11, Tanner teaches each heating element is positioned on one of said islands (figure 8A, 8B, 0105, 0106).

Regarding claim 12, Tanner teaches for each heating element in the array, at least a portion of the heating element is suspended above the substrate to provide a thermal gap between the heating element and the substrate (0094, 0105, 0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 18, 28, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner in view of QAZI et al. [US Patent Application Publication 2017/0176062 A1; hereinafter “QAZI”].
Regarding claim 2, while Tanner teaches the above imitations, Tanner does not specifically disclose a plurality of vias.
However, QAZI teaches However, QAZI teaches a microelectromechanical system device on an enclosure comprising plurality of vias (first and second vias 224 and 226) that are electrically coupled to the array of heating elements ( in electrical contact with heating elements 280 and 382) and pass through the substrate, wherein the controller is configured to address the array of heating elements by way of the plurality of vias (0028, 0031).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tanner to further include the vias of QAZI in the substrate of Tanner to allow for effective electrical connection between the heaters and controller by electrically insulating the signal thereby preventing possible short circuiting (0028).

Regarding claim 18, while Tanner teaches the above limitations, Tanner does not specifically disclose maintaining each heating element at a target temperature.
However, QAZI teaches a microelectromechanical system device on an enclosure comprising heating elements 280 and 382 and a controller configured to maintain each heating element at a target temperature (maintained at a predetermined temperature - 0027), wherein the target temperature of each heating element has a value above that of an ambient temperature of said environment (falling below a predetermined temperature – 0027), and wherein the controller maintains each heating element at the target temperature thereof by sending pulses of electrical power through each heating element (signal generated … to generate heat – 0027).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tanner to further include the maintaining temperature of the heating elements as taught by QAZI for the heating elements of Tanner in order to maintain desirable operating temperatures regardless of external temperature variation influences (0027).

Regarding claim 28, Tanner in view of QAZI further teaches the controller comprises one or more comparators to determine whether each heating element is presently at the target temperature, wherein the controller is configured to continuously send pulses of electrical power to the heating element until the heating element is at the target temperature (QAZI – 0027, 0033).

Regarding claim 30, Tanner in view of QAZI further teaches the controller maintains each of the heating elements at the same target temperature (QAZI – 0027, 0033).

Regarding claim 37, Tanner teaches a weather-detecting device (sensors for measuring environmental parameters – 0001) comprising: 
a substrate (silicon substrate) (0012) comprising a first side and a second side opposite the first side (back and front with a dielectric layer - 0094); 
a first heating element mounted at the first side of the substrate (geometrical opposed heaters - 0104); 
a second heating element mounted at the first side of the substrate (geometrical opposed heaters - 0104), the second heating element being electrically isolated from the first heating element (heater electrode – 0099); 
a controller in electrical communication with each of the first and second heating elements (electronics controlling the operation of the sensors - 0018) (central controller  … collect readings – 0044), wherein the controller is configured to separately provide power to each of the first and second heating elements while a single hydrometeor is in simultaneous contact with each of the first and second heating elements (the power needed to maintain the value, applying constant current to the heaters   - 0101).
	While Tanner teaches the above limitations, Tanner does not specifically disclose a first and second via for electrical contact.
However, QAZI teaches a microelectromechanical system device on an enclosure comprising first and second vias (224 and 226) in electrical contact with heating elements 280 and 382 extending through the substrate and receiving a signal generated by the controller and also for transmitting power the heating element (0028, 0031).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tanner to further include the vias of QAZI in the substrate of Tanner to allow for effective electrical connection between the heaters and controller by electrically insulating the signal thereby preventing possible short circuiting (0028).

	
Allowable Subject Matter
Claims 14, 16, 17, 20, 21, 24-27, 32-34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Patent Application Publication 2019/0181323 A1) discloses a flexible thermoelectric module comprising a plurality of vias filled with an electrically conductive material or thermoelectric elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862